COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-099-CV

CLEBURNE UTILITY CONSTRUCTION, INC.                                APPELLANT

                                        V.

SOUTHWESTERN BELL TELEPHONE, L.P.                                    APPELLEE
D/B/A AT&T TEXAS
                          ----------

           FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant's Motion For Voluntary Dismissal Of

Appeal.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 28, 2009


      1
          … See Tex. R. App. P. 47.4.